PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/592,860
Filing Date: 8 Jan 2015
Appellant(s): Klock et al.



__________________
Sean E. Combs (Reg. No. 75,147)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 07/21/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 01/22/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following grounds of rejection are applicable to the appealed claims.
Rejection of Claims 1, 3-17, 19-22 and 24 under 35 U.S.C. 112(a).
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner:
The rejections of Claims 15-17, 19-22 and 24 under 35 U.S.C. 103 are hereby withdrawn by the Examiner.
(2) Response to Argument
Appellant remarks on pages 9-12 of the Appeal Brief filed 07/21/2021 that the computer-implemented steps of generating an image of the bone or joint from the imaging data using shear wave moduli in transmission calculations have sufficient support in the originally filed application.
a)	Appellant remarks on page 13 that the level of ordinary skill in the art for the invention is high and the art for the instant application is also directed to a mature field so that the Examiner erred in requiring higher level of detail to satisfying written description requirement than was provided in the instant application. 

b)	Appellant further remarks on page 14-16 that the references incorporated by reference into the subject application were not properly considered as the instant applicant builds upon the incorporating of shear wave moduli to wave energy conversion from compressional wave to shear wave in bone. 
Examiner notes however, that there is no showing in the specification of how such the instant application builds upon the calculations in the ‘982 document sufficiently to show how the calculations are altered for bones. So while Examiner agrees with Appellant that the ‘982 document does not teach away from applying inverse scattering algorithm described in the document to bone as it does not explicitly discourages such an application, the instant application does not sufficiently show how such application to bone is achieved. 
c)	Appellant further remarks that the Examiner did not specifically explained why the evidence presented in Appellant’s affidavit submitted 10//01/2021 by the inventor James W. Wiskin was sufficient evidence to overcome the 35 U.S.C. 112(a) rejection.
Examiner notes that the inhomogeneous term for which the equations in col. 45, lines 38-col. 47 lines 12 is described does not characterize the wave scattering properties of dense tissue such as bones. The instant application only makes cursory indication of how the algorithm may be employed for bones and the affidavit also does not provide the sufficient evidence needed for ascertaining an application of the algorithm to bones even with evidence incorporated from the ‘982 reference. 

As such, based on the arguments submitted above, the written description requirement for the incorporation of shear wave moduli in transmission wave calculation for imaging bones has not been met.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/FAROUK A BRUCE/Examiner, Art Unit 3793    
Conferees:
/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793                                                                                                                                                                                                        
/MICHAEL J MILANO/Primary Examiner, OPQA                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.